WARNER, J.,
concurring.
The testator devised a life-estate only, to his son, John Micajah, to the Rushin land, by the first clause of his will, with remainder to his grand-children, and directed that, “Should the said John Micajah attempt to sell the same, or become so involved that the same would likely be sold for his debts, the proper Court having jurisdiction, shall appoint a procheim ami, or next friend, to protect the rights of the remaindermen in the premises, in such way as shall be just and equitable.” After providing for his wife, and the payment of his debts, he devised and bequeathed the balance of his property, consisting of lands, slaves, plantation stock, choses in action, and all other things whatsoever, to his three other children, William Noah, Augustus C. and Jane Elizabeth Eelton, to be equally divided between them, share and share alike, and declared that, “To guard against imprudence or misfortune on the part of all my children, I hereby impose on each of them, and the property herein bequeather to them ■ respectively, the same restrictions, and regulations hereinbefore applied to my son John Micajah, and the interest he may take under this will.” By the sixth clause of the testator’s original will, he directs- that, “The proceeds of the lands now laid out for the town of Montezuma, shall be equally divided among all my 'children, and they are to have a vested and equal interest in said land or town site.” No life-estate or estate in remainder, was created by the original will in the Montezuma property.
On the 15th day of_ April, 1852, the testator made a codicil *to his will, by which he expressly revoked so much of the first clause of his original will as gave to his son, John Micajah, a life-estate in the Rushin tract of land, and devised to his said son all his claim, title and interest to and in the town of Montezuma, and the parcel of land connected therewith, consisting of twenty acres which I jointly hold with John T. Brown, and my said son ]ohn Micajah is to have no portion of any lands, except the Montezuma property to the extent as aforesaid; and directed by said codicil that “All my lands there withdrawn from the first clause of my said will, are to be sold by my executors, -and the proceeds thereof, to be equally divided among all my children, share and share alike, including John Micajah.” The testator by his codicil appointed C. H. Young a trustee for all his children, • sons and daughters, ■and vested in him the legal estate to all the property specified in his said will, for their own separate use and benefit, and 'authorized and required said trustee' to keep the property of each *575of .his children from waste, and to preserve the same in his hands, or in such form as he may deem best for their interest and happiness, allowing to my said children the free use and profits of said property, but not the right to sell or dispose of the same, without the consent of my said trustee or his successors. The testator, in the preamble to his codicil, after referring to his original will, declares that it is his desire to change some of the provisions of said will. It was the intention of the testator in making the codicil to his will, and such is the legal effect thereof, to expressly revoke so much of the first clause of his original will as devised to his son, John Micajah, a life-estate in the Rushin tract of land, with remainder to his grandchildren, and he devised an absolute estate to the Montezuma property to his son, John Micajah, and not a life-estate only, with remainder over to his grand-children. The “change” which the testator intended to make in his original will by the codicil thereto, was to devise an absolute estate in the 'Montezuma property to his son, John Micajah, instead of a life-estate in the Ruchin tract of land, and to vest the legal title thereof, as well as the legal title of *all the property devised and bequeathed to his other children, in C. H. Young, as trustee, and his successors in trust, for their own separate use and benefit, with the limitation and restriction of the right and power of the devisees to sell said property, without the written consent of said trustee or his successors. A purchaser of the Montezuma property from John Micajah, the devisee under the will of the testator, with the written consent of the trustee named therein, or his successor, would have acquired an absolute fee simple estate to the property so purchased, and not a life-estate only. The devises and bequests of the testator-to his other three children, William Noah, Augustus C. and Jane E. Eelton, conveyed to them an absolute fee simple estate in the testator’s property, the legal title of which vested in the trustee above named, in the same manner and with the same limitations and restrictions applicable to the devisee of the Montezuma property to John Micajah as before stated; upon the death of either of the said devisees or legatees, the survivor or survivors took the share or shares of the deceased, as heirs-at-law, and not as remaindermen under the will of the testator.
The words “to protect the rights of the remaindermen,” are stated by the testator in the first clause of the will, cannot have the effect to create an estate in remainder, as claimed for them in the construction of the will, in relation to the Montezuma land, nor the devise and bequest made to the testator’s three youngest children, for -the simply reason that the testator did not create any estate in remainder in the property thus disposed of by him, to be protected, but, on the< contrary, having expressly revoked, by his codicil, the devise of the Ruchin land, which was the only clause that did create an estate in remainder in any of *576his land, he then provided a new and different mode for the protection of the property, by vesting the legal title thereof in a trustee for that purpose, with specified restrictions as to the disposal of the same. After the revocation of the devise of the Rushin lands, as contained in the first clause of the testator’s will, there was no estate in remainder in any land to be protected, *as none was created or devised by any other clause of the testator’s original will or codicil. It was the intention of the testator, and a paramount object with him in the execution of his original will, to protect the property in the hands of his children against imprudence or misfortune on their part, and especially on the part of John Micajah, to whom he had given a life-estate in the Rushin tract of land,-with remainder to his children; for he expressly declares, that “should the said John Micajah attempt to sell said property, or become so involved that the same would likely be seized for his debts, I direct that the proper Court having jurisdiction shall appoint a prochein ami, or next friend, to protect the rights of the remaindermen in the premises in such way as shall be just and equitable,” and that was the restrictions and regulations which the testator imposed on his other children in the third clause of his will, not for the purpose of protecting remaindermen, when no estate in remainder had been created by the third clause of his will, as had been done in the first clause, but for their own protection against imprudence and misfortune. After making his original will, the testator was not satisfied that he had sufficiently provided therein for their protection against imprudence or misfortune, and desired to change some of the provisions of his will. By the codicil he did change and expressly revoke that clause of his will which gave to his son John Micajah a life-estate in the Rushin land, with remainder to his children, and the only clause in the will which conveyed a life-estate in land to any of his children, or an estate in remainder to any of his grand-children, and provided another and different mode for the protection of the property against the imprudence or misfortune of all his children by the appointment of a trustee, and vesting in him the legal estate of all the property which he devised and bequeathed to them absolutely, restraining their right to sell or dispose of the same without the written consent of such trustee or his successors. Construing the original will and codicil together, it was not the intention of the testator to devise a life-estate in his land to any one of his children, with remainder to his grand-children, *and such is not the legal effect thereof, in my judgment. I am therefore, of the opinion that the judgment of the Court, below, in making the decree set forth in -the record, should be reversed.
McCAY, J., dissented, but wrote no opinion.